Title: From Thomas Jefferson to Robert R. Livingston, 8 May 1801
From: Jefferson, Thomas
To: Livingston, Robert R.


               
                  Dear Sir
                  Washington May 8. 1801.
               
               Your favor of the 2d. has been duly recieved. it will be a subject of real regret if the regulation we have adopted does not meet your wishes, & the more so as it is too far gone to be changed, acceptances having been recieved. I explained to you in my former letter the principles on which it was done, to wit, 1. to train for public service in future such subjects as from their standing in society, talents, principles & fortune may probably come into the public councils: 2. to have a confidential person to take charge of the public papers & concerns in case of the death of the principal. nor is this new. when I went to France as a member of a commission, Humphreys was named as Secretary of legation, without my having been consulted; and though I had previously engaged a private Secretary who came over to me, no salary was allowed him by the public as long as Humphreys staid. Humphreys lived in my family. so to mr Adams’s legation to England Colo. Smith was named Secretary by Congress & no private Secretary allowed. the only difference in the regulations is that Congress allowed the Secretary of legation the same salary (3000. D.) as if acting as Chargé des affaires: whereas we allow exactly the salary of a private Secretary (1350. D.) so as not to add to the public expence which we make a fundamental principle in every case. in Sumpter’s character you have the utmost security, and his instructions shall moreover be pointed. indeed the Secretary will find his interest in cultivating the patronage of his principal, as he cannot expect to remain in his family unless he can make himself agreeable, and he must moreover know, & will be told from us, that in case of disagreement or complaint he will be immediately recalled.
               With respect to the Consul at Paris, Mr. Skipwith who was Consul there, was removed by mr Pickering for his politics, and a person appointed whom I disapprove entirely. Skipwith has accordingly been notified that his place will be restored to him. he is a man of excellent character, long versed in the Consular business, having been 11. or 12. years Consul, first in the West Indies, afterwards at Paris, possessing all our business there at his finger’s end, the French language, laws & institutions being now to him as his native ones, independant in his fortune, & remaining at Paris for his own satisfaction being a single man. I have known him from a small boy, and can assure you you will find him a most valuable & friendly aid till you get possessed of the ground yourself, and indeed afterwards.
               While on the subject of the Secretary of legation I should have observed in answer to your supposition that he would look on himself as heir apparent & successor to his principal, that on the contrary he will find himself excluded from the immediate succession by the rule established in Genl. Washington’s time, that no person should be continued or appointed to a foreign mission after an absence from his own country of 7. or 8 years. on this rule it is that Humphreys is recalled, having been absent 11. years. I am persuaded you will find the difficulties you apprehend vanish in practice. the secretaries of legation, tho named at first by the government, find themselves so entirely dependant on their principal for their accomodation, their character & even their continuance, that I have never known an instance where they have not been as perfectly pliant as a private secretary, except in the case of Carmichael & Jay, where I believe a bickering arose. but you know a greater one arose between Jay & his private Secretary, Littlepage. in hopes of seeing you shortly according to the intimations in your letter, & of then explaining more fully I conclude with the tender of my affectionate esteem & high respect & consideration.
               
                  
                     Th: Jefferson
                  
               
             